DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/8/2021 is considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the reference numbers and boxes in Fig. 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ueda et al. (US 20120158341), hereinafter ‘Ueda’.

Regarding Claim 1, Ueda teaches a process for determining a total pitch deviation of a position sensor fitted with a magnetic disk and a magnetic detector, the magnetic disk comprising pairs of magnetic poles, comprising: recording, over one mechanical turn, an angular signal of a magnetic intensity (Abstract disclosing rotation angle calculation unit identifies the magnetic pole presently sensed by a magnetic sensor over one turn of a rotor; Para [0029] The circumferential lengths of the respective magnetic poles of the rotor of the brushless motor. That is, the angular widths of the respective magnetic poles of the rotor of the brushless motor 10 are all equal to each other, that is, they are all 36 degrees. Thus, the angular width of each magnetic pole pair of the rotor of the brushless motor 10 is 72 degrees in mechanical angle, and this corresponds to an electric angle of 360 degrees) measured by the magnetic detector (Fig. 1, magnetic sensors 21 and 22) as a function of an angle of rotation of the magnetic disk (Para [0028] rotation angle of rotor having multiple magnetic poles detected; Fig. 1, rotor 1), determining zero-crossing positions based on the angular signal recorded and the number of zero-crossing position determined (Fig. 8, graph disclosing zero-crossing position intervals of sensor signal at T0-T9 at respective rotor angle; Para [0077-0078] magnetic width closest among those in Table 1 to the value D is identified as the pole number of the last-sensed pole Fig. 5B step s13-s15), determining a plurality of pole pair lengths based on the zero-crossing positions (Para [0028] pole pairs’ Para [0086] angle calculated on the assumption that the angular width of the magnetic pole presently sensed by the first magnetic sensor 21 is 180 degrees. Therefore, the rotation angle calculation unit 20 corrects performs a phase correction on) the relative rotation angle .theta..sub.R of the rotor 1, which is calculated in step S18, to a relative rotation angle .theta..sub.R' corresponding to the angular width of the section of the magnetic pole presently sensed by the first magnetic sensor 21; Fig. 8, graph disclosing zero-crossing position intervals of sensor signal at T0-T9 at respective rotor angle; Para [0077-0078] magnetic width closest among those in Table 1 to the value D is identified as the pole number of the last-sensed pole Fig. 5B step s13-s15; Para [0050-0052] the zero-crossing time point may be a time point at which an inversion of the sign of the value of the output signal V1 or an inversion of the sign of the value of the output signal V2 is detected. Further, the zero-crossing time point may be determined through a linear interpolation between two sensor values (i.e., two sampling values), one of which is obtained before an inversion of the sign of the value of the output signal V1 or V2 and the other of which is obtained after the inversion), and (Para [0056] after calculating the zero-crossing time point in step S5 as described above, the rotation angle calculation unit 20 calculates the time interval between the zero-crossing time point calculated in the preset cycle and the zero-crossing time point calculated last for the same output signal (i.e., the output signal V1 or the output signal V2) (step S6). This time interval will hereinafter be referred to as "zero-crossing interval" thus determination of difference between preset cycle and last for the same output signal interpreted as the pitch deviation).

Regarding Claim 7, Ueda further discloses  determining the pole pair lengths based on zero-crossing positions further comprises: performing a pre-treatment of the angular signal comprising a recalculated zero-crossing positions depending of an intensity and of a rate of change of the angular signal at a beginning of a recording in regard to a first zero-crossing position (Para [0059-0061] First, the rotation angle calculation unit 20 determines whether the magnetic pole sensed by the peak value detection target magnetic sensor is changed from one to another. Specifically, at this time, the rotation angle calculation unit 20 determines whether the magnetic pole that the peak value detection target magnetic sensor is sensing when a zero-crossing is detected last for the output signal of the peak value detection target magnetic sensor and the magnetic pole that the peak value detection target magnetic sensor is sensing when the zero-crossing is detected this time are different from each other or the same; If it is determined that the magnetic pole sensed by the peak value detection target magnetic sensor is changed from one to another, the rotation angle calculation unit 20 determines that a peak value is detected, and then determines the candidate peak value corresponding to the peak value detection target magnetic sensor as the peak value; Examiner interprets a varying intensity and rate of change of the angular signal will vary the angular signal), determining a length of each pole as a difference between an angular position associated with a rising edge and an angular 

Regarding Claim 10, Ueda further discloses wherein interpolation is used to increase the number of recorded points (Para [0053] the zero-crossing time point may be determined through a linear interpolation between two sensor values (i.e., two sampling values); thus determining new data points within a range of discrete set of data points).

Allowable Subject Matter
Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the closest prior art fails to disclose “averaging a value of the zero-crossing signal over said at least a predefined range, filtering the angular signal within the predefined ranges of angular positions comprising a number of zero-crossing positions greater than a threshold, in order to reduce their number, applying linear interpolation to each zero-crossing sample, determining an actual zero-crossing position based on all the zero-crossing positions within an interval so as to avoid outliers to deviate a result, an interval being defined as an .
Regarding Claim 8, the closest prior art fails to disclose “determining if the angular signal begins at a zero-crossing position with an increasing intensity, if such is the case, no treatment is performed, if the angular signal does not begin at a zero-crossing position with an increasing intensity, determining the first zero-crossing position with an increasing intensity, and moving the part of the angular signal from the beginning of the angular signal to the first zero-crossing position with an increasing intensity at the end of the angular signal” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Regarding Claim 9, the closest prior art fails to disclose “calculating the pitch error as the difference between the determined pole pair length and the theoretical pole pair length as a percentage of the theoretical pole pair length, the theoretical pole pair length being determined from the structure of the sensor magnetic disk, determining a cumulation of pole pair length errors for each pole pair length over one mechanical turn, and determining minimum and maximum values of cumulative pole pair length errors, then determining the total pitch deviation of the magnetic disk by subtracting the minimum value of cumulative pole pair length errors out of the maximum value of cumulative pole pair length errors” in combination with all other limitations of the claim renders the claim allowable over the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868